Citation Nr: 1823691	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.   14-35 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).  

2.  Entitlement to a compensable rating for right arm ulnar sensory neuropathy (claimed as cubital tunnel syndrome).

3.  Entitlement to a compensable rating for right ankle sprain with instability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1990, from September 2007 to October 2008, and from October 2008 to January 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified at a hearing at the Board's Central Office in Washington, DC before the undersigned Veteran's Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

GERD 

In January 2017, the Veteran testified that he took Nexium for his GERD condition.  He stated that he had occasional heartburn maybe one or two times a month while taking Nexium.  He indicated that if he did not take medication he would have constant heartburn.  He stated that he occasionally had nausea and regurgitation but if he was not taking his medications he would have these symptoms constantly.  He stated that his symptoms were worse at night.  The Veteran testified that his condition was worse since 2011; however, it was hard to say since he has been medicated.  He described his symptoms as something that was creeping overtime.  The last VA examination of record was in December 2011, which was six years ago.  Since the Veteran asserts that his disability is more disabling than the current evaluations reflect, new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examinations.  38 C.F.R. § 3.159 (2017); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327 (a)(2017).  In light of the forgoing, new VA examinations are warranted to address the current severity of her service-connected disabilities.

Right Ankle and Right Arm

In January 2017, the Veteran testified he had two ankle operations since he retired.  He stated that he had weakness and lack of endurance in his ankle.  The Veteran indicated that he was able to walk about a mile before he had some type of symptom with his ankle.  He reported that his ankle occasionally gave out on him.  He stated that while walking down steps his ankle would give out and he would have to catch himself.  The Veteran reported that before his ankle surgery he was not able to walk half a mile.  Before surgery, the Veteran stated that he used a cane but he does not rely on the cane since the surgery.  He stated that his problem was not limited to a decrease in range of motion.  The Veteran stated that he was told by his doctors that he would have arthritis and he felt that he already had arthritis.  The Veteran testified that two to three times a week his ankle gave him problems.   

In January 2017, the Veteran that he had a tingling sensation in his right arm.  He testified that he had some type neuropathy test or some type of nerve induction test and it was determined that there was 30 percent degradation of the ulnar nerve.  The Veteran stated that his arm would stiff and he had tingling sensation in his hand when he worked on the computer.  He testified that his condition caused numbness and weakness.  He indicated that he dropped things because of his condition.  The Veteran testified that he did not know if it was more of a sensory condition disability versus limited range of motion disability.  He reported that he had problems with writing and his writing was sloppy.  The Veteran stated that he noticed his symptoms more and his condition was getting worse.  

The Board has determined that a remand is necessary so that the Veteran may be afforded additional VA examinations to assess the current severity of his service-connected right ankle disability and right arm disability.  The Veteran was afforded a VA examination in connection with his right ankle disability and right arm disability in December 2011.  However, these December 2011 VA examinations are inadequate for rating purposes.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The examination reports of record do not specify whether range of motion was active or passive and weight-bearing is not discussed.  Therefore, the Board determines that the examinations are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of these facts, additional VA examinations of the Veteran's right ankle and right arm disabilities must be scheduled.

Additionally, in light of the remand, updated VA treatment records should be obtained.  In the January 2017, the Veteran's representative reported that there were outstanding medical records not associated with the Veteran's claims file.  The representative indicated that there is about five years of records that should be obtained.  The Veteran testified that he was currently receiving care at The Walter Reed Medical Center.  Updated VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records related to the Veteran's claims.

2.  Please contact the Veteran and request that he provide or identify any outstanding records pertinent to his disabilities on appeal.  After securing any necessary release(s), obtain any private treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for the appropriate VA examinations to determine the current degree of severity of his right ankle disability and right arm, ulnar sensory neuropathy disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

The examiner should conduct a comprehensive examination of including range of motion testing for and provide an opinion as to range of motion based on (1) active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing motions.  The examiner must consider the Veteran's lay statements of his signs and symptoms and any functional shortcomings. 

The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, if the examiner cannot respond without resorting to speculation, he or she should explain why it would be speculative to respond.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose of each disability, if possible.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected GERD.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected GERD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose of this disability, if possible.

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




